People v Crawford (2017 NY Slip Op 00033)





People v Crawford


2017 NY Slip Op 00033


Decided on January 3, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 3, 2017

Saxe, J.P., Moskowitz, Kahn, Gesmer, JJ.


2628 3623/12

[*1]The People of the State of New York, Respondent, —
vLucius Crawford, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Rachel T. Goldberg of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Joshua Weiss of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Michael Gross, J.), rendered June 12, 2015, convicting defendant, upon his plea of guilty, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously modified, on the law, to the extent of reducing the mandatory surcharge and crime victim assistance fee to $150 and $5, respectively, and otherwise affirmed.
We perceive no basis for reducing the sentence.
As the People concede, the surcharge and fee should be reduced to the amounts applicable at the time of the crime.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 3, 2017
CLERK